DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 10-28 and 37 are pending in the instant application. Claims 10-28 and 37 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on November 15, 2021 has been considered and a signed copy of form 1449 is enclosed herewith. 
Election/Restrictions
	It is noted that the restriction requirements have been withdrawn and withdrawn claims 14-16, 21 and 23-25 have been rejoined. Therefore, the full scope of the subject matter of claims 10-28 and 37 has been searched and examined in its entirety. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on November 15, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 112(b) rejection, the grounds for rejection are moot in view of Applicant’s amendment and the rejection has been withdrawn. With regards to the U.S.C. 102(a)(2) rejection as being anticipated by U.S. Patent No. 10,570,109, Applicant argues “The present application and the ’109 patent were, at the time of the invention of the present application, owned by or subject to an obligation of assignment to Danchi Sankyo Company, Limited.
In view of the above statement, Applicant submits that the ‘109 patent does not qualify as prior art under U.S. law.” This argument is found to be fully persuasive and the 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claim 10, the general formula (1’) or “
    PNG
    media_image1.png
    187
    210
    media_image1.png
    Greyscale
” has been replaced with “
    PNG
    media_image2.png
    178
    208
    media_image2.png
    Greyscale
”. Also in claim 10, the phrases “Substituent group X” (see page 3 of the claim, line 10) has been replaced with “substituent group X” and 
In claim 19, general formula (1”) or “
    PNG
    media_image3.png
    176
    207
    media_image3.png
    Greyscale
” has been replaced with “
    PNG
    media_image4.png
    169
    202
    media_image4.png
    Greyscale
”. 
REASONS FOR ALLOWANCE
The method for treating a central inflammatory disease in a subject in need thereof of the instant claims is novel and non-obvious over the prior art because of the structural limitations of the compounds of general formula (1’) or pharmacologically acceptable salts thereof used. The prior art does not disclose a method which fits within the scope of that of the claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.